Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 1 of 8 PageID #: 509




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ANGELITO C. MERCADO,                          )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )   No. 1:20-cv-02179-JPH-TAB
                                               )
 DRAKE MADDIX Officer,                         )
 DYLAN PRATHER,                                )
 DECKER Officer,                               )
 MITCHELL Officer,                             )
 YOUNG Officer,                                )
 SCHRADER Officer,                             )
                                               )
                           Defendants.         )
                                               )
                                               )
 KYLE YOUNG Officer, Consolidated              )
 Defendant 1:20-cv-02887-JRS-MJD,              )
 MICHAEL RICHARDSON Consolidated               )
 Defendant 1:20-cv-02179-JPH-TAB,              )
 TOBY COMBEST Consolidated                     )
 Defendant 1:20-cv-02179-JPH-TAB,              )
 STEVE NORMAN Deputy Chief                     )
 Consolidated Defendant 1:20-cv-02179,         )
                                               )
                                               )
 Consol Defendants.                            )
                                               )
                                               )

                                         ORDER

       Plaintiff, Angelito Mercado, is a prisoner currently incarcerated at

 Bartholomew County Jail in Columbus, Indiana. Dkt. 19-1 at 1. In August

 2020, Mr. Mercado filed this original suit against the City of Columbus and

 multiple law enforcement officers for constitutional violations. Dkt. 6. In

 November 2020, Mr. Mercado filed a second suit in Bartholomew County

                                           1
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 2 of 8 PageID #: 510




 Superior Court that was later removed to federal district court. Mercado v.

 Young, 1:20-cv-02887-JRS-MJD, dkt. 1 (S.D. Ind. 2020). In April 2021,

 Magistrate Judge Baker ordered the two cases be consolidated and ordered Mr.

 Mercado to file a consolidated complaint "encompass[ing] all the claims

 asserted in both of these cases" but not "add[ing] new parties or new claims."

 Id. at dkt. 23. Mr. Mercado did so, dkt. 109, and that complaint is now ripe for

 screening.

                                       I.
                               Screening Standard

       Because Mr. Mercado is a prisoner as defined by 28 U.S.C. § 1915A(c),

 the Court must screen his consolidated complaint under 28 U.S.C. § 1915A(b).

 Under this statute, the Court must dismiss a complaint or any claim within a

 complaint which is "(1) frivolous, malicious, or fails to state a claim upon which

 relief may be granted; or (2) seeks monetary relief from a defendant who is

 immune from such relief." 28 U.S.C. § 1915A(b). In determining whether the

 amended complaint states a claim, the Court applies the same standard as

 when addressing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

 dismissal,

          [the] complaint must contain sufficient factual matter,
          accepted as true, to state a claim for relief that is plausible
          on its face. A claim has facial plausibility when the plaintiff
          pleads factual content that allows the court to draw the
          reasonable inference that the defendant is liable for the
          misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed


                                          2
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 3 of 8 PageID #: 511




 liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                         II. The Consolidated Complaint

       A. Claims and defendants in Mr. Mercado's first case

       Mr. Mercado's consolidated complaint contains claims and defendants

 which have already been screened. See dkt. 36. Mr. Mercado includes

 essentially the same allegations against these defendants in his consolidated

 complaint. Thus, the claims against Officer Maddix, Deputy Prather, Officer

 Decker, Officer Mitchell, and Officer Schrader identified in the previous

 screening order, dkt. 36, may proceed.

       Officer Young was listed as a defendant in both cases. While an

 excessive force claim was originally allowed to proceed against Officer Young,

 see id., in the consolidated complaint Mr. Mercado fails to mention Officer

 Young as one of the officers that participated in the alleged excessive force

 incident. Therefore, he has failed to state an excessive force claim against

 Officer Young, and the claim that was originally allowed to proceed must be

 dismissed.

       B. Claims and defendants in Mr. Mercado's second case

       The consolidated complaint contains three new defendants, Chief

 Michael Richardson, Deputy Chief Steve Norman, and Officer Toby Combest,

 and brings additional claims against Officer Young. Dkt. 109 at 1.




                                          3
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 4 of 8 PageID #: 512




             1. Officer Combest

       Mr. Mercado alleges that Officer Combest: (1) refused to properly

 investigate complaints he filed with the police department; (2) conspired with

 Chief Richardson and Deputy Chief Norman to keep the misconduct of Officer

 Maddix hidden; (3) failed to intervene on Mr. Mercado's behalf; (4) retaliated

 against him for filing various lawsuits; and (5) treated him differently than

 another person in the same situation. Id. at 13.

       Liberally construed, the allegations in the consolidated complaint are

 sufficient to plausibly assert claims against Officer Combest for conspiracy

 under 42 U.S.C. § 1985, failure to intervene and equal protection in violation of

 the Fourteenth Amendment, and retaliation under 42 U.S.C. § 1983.

             2. Officer Young

       The new allegations as to Officer Young are that he: (1) refused to

 properly investigate Mr. Mercado's complaints; (2) conspired with Chief

 Richardson and Deputy Chief Norman to fail to investigate his complaints; and

 (3) treated him differently from another person in a similar situation. Id. at 12.

       The new allegations in the consolidated complaint are sufficient to

 plausibly assert claims against Officer Young for conspiracy under 42 U.S.C. §

 1985, failure to intervene and equal protection in violation of the Fourteenth

 Amendment, and retaliation under 42 U.S.C. § 1983.

             3. Chief Richardson and Deputy Chief Norman

       Mr. Mercado alleges that Chief Richardson and Deputy Chief Norman: (1)

 have "turned a blind eye to Young's and Combest['s] refusal to properly


                                         4
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 5 of 8 PageID #: 513




 investigate [his] complaints"; (2) are "deliberately indifferent to [his] rights being

 violated; (3) conspired with Officers Young and Combest to keep Officer

 Maddix's misconduct hidden; (4) retaliated against him because of prior

 lawsuits he has filed; (5) treated him differently from another in a similar

 situation; and (6) failed to intervene on his behalf. Id.

         The allegations in the consolidated complaint are sufficient to plausibly

 assert claims against Chief Richardson and Deputy Chief Norman for

 conspiracy under 42 U.S.C. § 1985, failure to intervene and equal protection in

 violation of the Fourteenth Amendment, and retaliation under 42 U.S.C. §

 1983.

         However, these allegations are not sufficient to plausibly assert a claim of

 deliberate indifference claims against Chief Richardson and Deputy Chief

 Norman. Mr. Mercado does not allege that: "(1) the harm to the plaintiff was

 objectively serious; and (2) [Defendants were] deliberately indifferent to h[is]

 health or safety." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2004). Thus,

 Mr. Mercado's deliberate indifference claim must be dismissed.

         Mr. Mercado

               III. Summary of Claims and Opportunity to Respond

         Liberally construed, the allegations in the consolidated complaint are

 sufficient to plausibly assert the following claims which shall proceed:

    •    Claims against Officer Decker and Officer Mitchell for: (1) Fourth

         Amendment unlawful search and excessive force; (2) Fourteenth




                                           5
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 6 of 8 PageID #: 514




        Amendment equal protection and failure to intervene; (3) 42 U.S.C. §

        1985 conspiracy; and (4) 42 U.S.C. § 1983 retaliation.

    •   Claims against Officer Young for: (1) Fourth Amendment unlawful

        search; (2) Fourteenth Amendment equal protection and failure to

        intervene; (3) 42 U.S.C. § 1985 conspiracy; and (4) 42 U.S.C. § 1983

        retaliation.

    •   Claims against Officer Schrader for: (1) Fourth Amendment unlawful

        search; (2) Fourteenth Amendment equal protection and failure to

        intervene; (3) 42 U.S.C. § 1985 conspiracy; and (4) 42 U.S.C. § 1983

        retaliation.

    •   Claims against Officer Maddix for: (1) Fourth Amendment unlawful

        search; (2) Fourteenth Amendment equal protection and failure to

        intervene; (3) 42 U.S.C. § 1985 conspiracy; and (4) 42 U.S.C. § 1983

        retaliation and false arrest.

    •   Claims against Deputy Prather for: Fourth Amendment unlawful search

        and excessive force; (2) Fourteenth Amendment equal protection and

        failure to intervene; (3) 42 U.S.C. § 1985 conspiracy; and (4) 42 U.S.C. §

        1983 retaliation and false arrest.

    •   Claims against Officer Combest for: (1) Fourteenth Amendment equal

        protection and failure to intervene; (2) 42 U.S.C. § 1985 conspiracy; and

        (3) 42 U.S.C. § 1983 retaliation.




                                             6
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 7 of 8 PageID #: 515




    •   Claims against Chief Richardson and Deputy Chief Norman for: (1)

        Fourteenth Amendment equal protection and failure to intervene; (2) 42

        U.S.C. § 1985 conspiracy; and (3) 42 U.S.C. § 1983 retaliation.

    The Court has not identified any other claims or defendants in the

 consolidated complaint. Should Mr. Mercado believe that the Court has

 overlooked a claim or defendant, he shall have through September 13, 2021

 to identify those omissions to the Court.

                                      IV.
                                   Conclusion

        The claims listed above shall proceed against the named defendants.

 The clerk is directed to terminate City of Columbus as a defendant on the

 docket.

 SO ORDERED.

 Date: 8/16/2021




 Distribution:

 ANGELITO C. MERCADO
 BARTHOLOMEW COUNTY JAIL
 543 2nd Street
 Columbus, IN 47201

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James Alex Emerson

                                         7
Case 1:20-cv-02179-JPH-TAB Document 118 Filed 08/16/21 Page 8 of 8 PageID #: 516




 COOTS HENKE & WHEELER, P.C.
 aemerson@chwlaw.com

 Matthew L. Hinkle
 COOTS HENKE & WHEELER
 mhinkle@chwlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com




                                       8
